Citation Nr: 1033450	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an umbilical hernia.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for 
a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1956 to September 1963 and from October 1997 to February 1998.  
The Veteran also reports reserve duty between February 1968 and 
February 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran testified before the undersigned Veterans Law Judge 
during his Travel Board Hearing at the St. Petersburg, Florida RO 
in June 2010.  A transcript of that hearing is of record.

The issue of entitlement to an initial rating in excess of 10 
percent for a left shoulder disability addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's umbilical hernia is etiologically related to 
service.

2.  The Veteran's left knee disorder is etiologically related to 
a documented injury in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an umbilical hernia 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The criteria for service connection for left knee disorder 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Factual Background and Analysis

The Veteran contends that his current umbilical hernia and left 
knee disorders were incurred during active duty service.  
Specifically, the Veteran has stated that he injured his knee 
during a judo match in January 1962 and developed an umbilical 
hernia in January 1998 while lifting heavy rugs during active 
service.  Resolving the benefit of the doubt in the his favor, 
the Board is in agreement with the Veteran's contentions.  

Service treatment notes dated in January 1962 reported that the 
Veteran injured his left knee during a judo match.  Records 
further show that liquid was removed from the knee thereafter.  
An October 2004 VA examination noted that the Veteran reported 
receiving shots of cortisone from time to time to treat his left 
knee.  During a second VA examination, the Veteran's December 
2004 VA examiner determined that it was less likely as not that 
the his knee condition was a result of his active-duty service.  
The examiner stated that this was due to the fact that records 
failed to mention chronic knee problems after the Veteran's 
injury and military service.  

An April 2005 letter from the Veteran's private physician, Dr. 
D.D., noted that the Veteran had degenerative osteoarthritis of 
the left knee which resulted a total left knee replacement.  Dr. 
D.D. stated further that hit was his opinion that the Veteran's 
knee condition represented longstanding wear and tear from 
previous vigorous occupational and military demands.  Dr .D.D. 
noted that the Veteran had previous injury to his knee and that 
he showed characteristic presentation from longstanding 
repetitive use and injury.  During his June 2010, Board hearing, 
the Veteran testified that since his 1962 injury, he had 
experienced problems with his left knee.  

The Veteran's record includes a January 1998 letter from the 
director of 31st expeditionary air base and aid station medical 
services, Captain D.B.  In his letter, Captain D.B. stated that 
in January 1998 the Veteran reported an abdominal hernia which 
occurred on base.  It was further noted that the Veteran 
underwent abdominal hernia repair in that same month at the US 
Naval hospital in Naples, Italy.  

In this case, resolving the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's umbilical hernia and 
left knee disorder are the result of in-service injuries.  Such 
injuries have been shown to have been incurred in service as 
evidenced by the Veteran's service treatment records and Captain 
D.B.'s letter.  

The Board finds that in this case, the Veteran's assertions that 
he has had continuous symptoms such as knee and stomach pain are 
credible.  Further, the Veteran is competent, as a lay person, to 
report on that which he has personal knowledge; consequently, the 
evidence establishes a continuity of symptomatology between the 
Veteran's in-service injuries and his umbilical hernia and left 
knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303.  

The Board notes that the Veteran's December 2004 VA examiner 
found that it was less likely than not that the Veteran's left 
knee disorder was a result of his service.  In this case, 
however, the Board finds significant that the VA examiner made 
his determination based on the Veteran's lack of recorded 
treatment for chronic knee problems.  In this respect, the Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  Savage, 10 Vet. App. 
at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Thus, as stated previously, the Veteran's assertions that he 
experienced regular  left knee symptoms regularly is sufficient 
to show that the Veteran's knee problems were in fact chronic.  
Further, while Dr. D.D. was unable to state that the Veteran's 
left knee disorder was due solely to the Veteran's military 
service, weighing the benefit of the doubt in the Veteran's 
favor, such a showing attributing the Veteran's left knee 
symptoms to his service, is sufficient to show a medical nexus 
between the Veteran's in-service injury and his current left knee 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of service-
connected and non-service-connected disabilities, such effects 
should be attributed to the service-connected condition.)

For all of the reasons stated above, and resolving the benefit of 
the doubt in the Veteran's favor, the Board finds that the 
Veteran's umbilical hernia and left knee disorder are related to 
active duty service and, therefore, the Veteran's claims for 
entitlement to service connection must be allowed.  
ORDER

Entitlement to service connection for an umbilical hernia is 
granted.

Entitlement to service connection for a left knee disorder is 
granted.


REMAND

Procedurally, the Veteran was granted service connection for 
degenerative arthritis with impingement syndrome of the left 
shoulder rated as 10 percent disabling in February 2005.  The 
Veteran appealed this rating indicating his belief that his 
disability rating should be higher.  

The Veteran's last VA examination was conducted in December 2004.  
The St. Petersburg RO initiated a request for a new examination 
in July 2008 but the Veteran was not afforded a new examination 
since he informed the RO in August 2008 that he had just 
undergone shoulder surgery.  Given the Veteran's contentions that 
his left shoulder symptoms have increased and the amount of time 
since the Veteran's last VA examination, the Veteran should be 
afforded a new VA examination for the purpose of determining the 
current severity of this disorder.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his left shoulder 
disorder.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Then, the Veteran should be afforded an 
examination by examiners with appropriate 
expertise to determine the current degree 
of severity of his service-connected left 
shoulder disorder.  The examiner must:

a)  Conduct the examination of the 
left shoulder following the protocol 
in VA's Disability Examination 
Worksheet for VA Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
examination, revised on April 20, 
2009.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  

b)  Offer an opinion regarding the 
effects of the Veteran's left shoulder 
disability on his usual occupation and 
daily activities.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


